                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


WILLIE HENDERSON, individually and on
behalf of all others similarly situated,

               Plaintiff,

                                                          Civil Action No. 7:17-cv-00292-GEC
v.

GENERAL REVENUE CORPORATION,
PIONEER CREDIT RECOVERY, INC. and
NAVIENT PORTFOLIO MANAGEMENT,
LLC



               Defendants.



                        NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants, by undersigned counsel, respectfully submit this Notice to inform the Court of

the December 10, 2019, decision by the United States Supreme Court in Rotkiske v. Klemm, et al.,

No. 18-328, 589 U.S. _____ (2019), attached hereto as Exhibit A. The decision is relevant to

defendants’ argument that plaintiff’s Fair Debt Collection Practice Act (“FDCPA”) claims are

barred by the statute of limitations.

       In Rotkiske, defendant Klemm & Associates (“Klemm”) filed a lawsuit in 2009 to collect

on unpaid debt owed by plaintiff Kevin Rotkiske (“Rotkiske”). Rotkiske did not respond to the

summons, and Klemm obtained a default judgment. See Ex. A at 2-3. Rotkiske did not discover

the judgment until 2014 and filed suit in 2015, alleging a single count under the FDCPA for

Klemm’s contacting him in 2009 without the “lawful ability to collect.” According to Rotkiske the

state-law limitations period on collecting the debt had expired. Id. at 3.

                                                 1

Case 7:17-cv-00292-GEC Document 172 Filed 01/02/20 Page 1 of 5 Pageid#: 2749
         Klemm moved to dismiss because Rotkiske failed to bring his FDCPA claim within one

year of the purported violation -- i.e., in 2010. Rotkiske, however, claimed that the “discovery

rule” should apply to toll his FDCPA claim because he neither discovered nor could have

discovered the alleged FDCPA violation until 2014. The Eastern District of Pennsylvania agreed

with Klemm and granted the motion to dismiss because the one-year statute of limitations had

expired; the Third Circuit affirmed the district court.

         The Supreme Court, in an 8-1 decision, upheld the lower courts and ruled that the discovery

rule does not apply to FDCPA claims. The one-year statute of limitations found in § 1692k of the

FDCPA begins running from the date of the putative violation, regardless of when the violation is

(or could have been) discovered. See id. at 6 (opinion of Thomas, J.). 1

         Here, plaintiff Willie Henderson (“Henderson”) contends that defendants violated the

FDCPA because they sent him notices that misstated the amount owed. See Plaintiff’s Opp’n to

Defendants’ Motion for Partial Summary Judgment (the “Opposition”), ECF 145, at 35;

Defendants’ Reply in Support of Motion for Partial Summary Judgment (the “Reply”), ECF 149,

at 17. Yet, as Henderson’s designated expert has already stated, the amount of his Consolidation

Loan was supposedly miscalculated from its inception in 1995. See Opposition at 35-37; Reply at

18.    Thus, the alleged FDCPA violations -- the purported misstatement of the amount of

Henderson’s Consolidation Loan -- allegedly occurred more than 20 years before Henderson filed

this action.

         In the Opposition, Henderson admits that the FDCPA carries a one-year statute of

limitations and admits further that he received notices which he contends were incorrect many

years before filing this lawsuit. See Supplemental Brief, ECF 165 at 3. His primary defense to


1
  The dissent departed from the majority opinion on separate grounds. See id. at 12 (Ginsberg, J., dissenting) (agreeing
that “the ‘discovery rule’ does not apply to the one-year statute of limitations contained in the [FDCPA].)”.

                                                           2

Case 7:17-cv-00292-GEC Document 172 Filed 01/02/20 Page 2 of 5 Pageid#: 2750
the clear statute of limitations problem this raises is that “the Fourth Circuit adheres to the

‘discovery rule’ -- in other words, ‘an FDCPA claim accrues at the time of the violation or when

the plaintiff should have known of the violation.’” Id. at 4 (quoting Lembach v. Bierman, 528 Fed.

App’x 297, 301 (4th Cir. 2013) (emphasis supplied by plaintiff)).          Because, according to

Henderson, he “had no way of knowing” that his debt “was incorrect as a result of

miscalculations,” this Court should toll the one-year statute of limitations that would otherwise

apply. See id. at 4-5. The Supreme Court’s opinion in Rotkiske conclusively forecloses that

argument here. Therefore, as Defendants have argued previously, and following Rotkiske, this

Court should find that plaintiff’s FDCPA claims are barred by the statute of limitations.




                                                3

Case 7:17-cv-00292-GEC Document 172 Filed 01/02/20 Page 3 of 5 Pageid#: 2751
Dated: January 2, 2020            Respectfully submitted,



                                  By: /s/ Michael A. Hass

                                  GREENBERG TRAURIG, LLP
                                  Lisa M. Simonetti
                                  simonettil@gtlaw.com
                                  1840 Century Park East, Suite 1900
                                  Los Angeles, California 90067
                                  Tel: 310-586-7700
                                  Fax: 310-586-7800

                                  GREENBERG TRAURIG, LLP
                                  Michael A. Hass
                                  hassm@gtlaw.com
                                  1750 Tysons Boulevard Suite 1000
                                  McLean, Virginia 22102
                                  Tel: 703-749-1300
                                  Fax: 703-749-1301

                                  WOODS ROGERS PLC
                                  Frances Elizabeth B. Waller
                                  bburgin@woodsrogers.com
                                  Joshua F.P. Long
                                  jlong@woodsrogers.com
                                  P.O. Box 14125
                                  Roanoke, VA 24038-4125
                                  Tel: 540-983-7625
                                  Fax: 540-983-7711

                                  Counsel for Defendants




                                     4

Case 7:17-cv-00292-GEC Document 172 Filed 01/02/20 Page 4 of 5 Pageid#: 2752
                                CERTIFICATE OF SERVICE

       I certify that on January 2, 2020, I will electronically file the foregoing with the Clerk of

Court using the CM/ECF system, which will then send a notification of such filing (NEF) to all

parties of record.



                                                     /s/ Michael A. Hass




                                                5

Case 7:17-cv-00292-GEC Document 172 Filed 01/02/20 Page 5 of 5 Pageid#: 2753
